Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term Battery Council International (“BCI”), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Templeman ‘104 (US 2015/0188104 A1).
Regarding Claim 1, Templeman ‘104 teaches a vehicle battery (see [0064] and claim 1 indicating use of the shown battery in a vehicle, see also embodiment of figures 11-15) comprising: a partially hollow battery shell (case of battery 214) having an upper section and a stepped-in lower section (see examiner annotated figure 13 below indicating the upper and lower sections as claimed), the lower section having a sidewall (sides of battery 214 and sides of upper plate 206) and a floor (lowest surface of upper plate 206); a shock absorbing material attached to the lower section (middle pad 204, see [0056] indicating the shock absorbing function of the middle pad 204), the shock absorbing material having a lower edge that extends below the floor of the lower section (see again figure 13 showing that the middle pad 204 is below the lowest surface of the upper plate 206); and a mounting base (bottom plate 202) attached to the shock absorbing material and spaced from the floor of the lower section of the battery shell so the battery shell is elevated and isolated from the mounting base by the shock 

    PNG
    media_image1.png
    692
    1143
    media_image1.png
    Greyscale

Regarding Claims 2, 3 and 13, Templeman ‘104 further teaches that the shock absorbing material (middle pad 204) is formed of rubber (see [0056]) and is a compressible material (see [0065]).
Regarding Claims 4 and 14, Templeman ‘104 further teaches that the shock-absorbing material (middle pad 204) is frame-shaped with a hollow center (see figure 15 showing the frame structure, including hollow openings 208 in the center of the pad).
Regarding Claim 5, Templeman ‘104 further teaches a horizontally extending flange (flanges 220 and 222, see figures 14 and 15 noting that the claimed horizontal direction corresponds with the horizontal direction shown in the figures) extending from the sidewall of the lower section of the battery shell (see [0064] and figure 14 indicating that the flanges 220 and 222 extend from the side of the upper plate 206, which reads on the claimed sidewalls of the lower section of the battery shell).
Regarding Claims 6 and 15, Templeman ‘104 further teaches that the horizontally extending flange includes a number of vertically extending holes (fastener holes 224, see figure 15 noting that the claimed vertical direction corresponds with the vertical direction shown in the figure).
Claims 10, 11 and 19, Templeman ‘104 further teaches that the mounting base includes integral hold-down structure, wherein the hold-down structure includes an angled foot (see figure 15 showing an unlabeled horizontally extending foot structure on the outer edge of the lower pad 202). The examiner notes that the claim limitations “for engaging corresponding hold-down structure in a vehicle battery holder” as in Claims 10 and 19 and “for placement underneath a hold-down flange in the vehicle battery holder” as in Claim 11 all represent an intended uses of the claimed vehicle battery product. Patentability of product claims is based on the structure of the claimed product. Because the intended uses do not provide any additional structure to the claimed battery product and Templeman ‘104 teaches the claimed hold-down structure, the intended uses do not provide any patentable distinctiveness to the claims. Further, Templeman ‘104 teaches flanges (216 and 218) that extend from the battery (214) and are identical to the unlabeled feet on the lower pad (202). These feet are specifically shown in figure 14 to engage with corresponding clips (210 and 212) in order to help secure the battery structure together (see [0064]). Therefore, it would be inherent that the unlabeled feet extending from the lower pad (202) corresponding to the claimed hold-down structure would be capable of being used as claimed since this is the same use as the identical feature extending from the battery.
Regarding Claim 12, Templeman ‘104 teaches a vehicle battery (see [0064] and claim 1 indicating use of the shown vehicle batty in a vehicle, see also related figures 11-15) comprising: a partially hollow battery shell (battery holder 204, specifically the components of battery 214) having an upper section and a stepped-in lower section (see examiner annotated figure 13 above), the lower section having a sidewall (sides of battery 214) and a floor (upper plate 206); a horizontally extending flange (flanges 220 and 222, see figures 14 and 15 noting that the claimed horizontal direction corresponds with the horizontal direction shown in the figures) extending from the sidewall of the lower section of the battery shell (see [0064] indicating that the flanges 220 and 222 extend from the upper 
Regarding Claim 20, Templeman ‘104 teaches a vehicle battery (see [0064] and claim 1 indicating use of the shown battery in a vehicle, see also embodiment of figures 11-15) comprising: a partially hollow battery shell (case of battery 214) having an upper section and a lower section (see examiner annotated figure 13 above indicating the upper and lower sections as claimed), the lower section having a sidewall (sides of battery 214 and sides of upper plate 206) and a floor (lowest surface of upper plate 206); a mounting base (bottom plate 202) for supporting the vehicle battery on a surface (see [0064] indicating that the entire battery holder is placed on top of a vehicle surface), the mounting base having no physical connection to the battery shell (see figure 13 showing that the middle pad 204 is located between the upper plate 206 and the bottom plate 202, physically separating them as claimed); and a shock-absorbing material (middle pad 204) at least partially between the lower section of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Templeman ‘104 as applied to Claims 1 and 12 above, respectively, in view of Templeman ‘243 (US 9,276,243 B2). Templeman ‘104 further teaches that the shock-absorbing material is formed from a moldable material (rubber is a moldable material, see [0056]) but teaches that a different component (fastener 226) is inserted through the vertically-extending holes to help secure the shock-absorbing material to the battery shell. Templeman ‘104 does not teach that the shock absorbing material flows through the vertically extending holes to secure the shock-absorbing material to the battery shell. 
However, Templeman ‘243 also teaches a vehicle battery with a similar structure to Templeman ‘104, which particularly includes a lower section of a battery shell (see figure 4) where the underside of the lower section includes a number of vertically extending holes (shock absorber walls 42), which .

Claims 8 and 17 and 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Templeman ‘104 as applied to Claims 1 and 12 above, in view of Templeman ‘120 (US 2017/0054120 A1). Templeman ‘104 further teaches that the mounting base includes a plate structure, which is secured to the shock-absorbing material (middle pad 204) via glue or fastenings (see [0058]) and that the shock-absorbing material is formed from a moldable material (rubber is a moldable material, see [0056]). Since the claim does not require any particular boundary or distinctive feature between the claimed upper and lower sections of the mounting base, Templeman ‘104 also teaches the mounting base sections as claimed. Templeman ‘104 does not teach an upper section including a number of horizontally extending holes, wherein the shock absorbing material flows through the horizontally extending holes to help secure the mounting base to the shock-absorbing material.
However, Templeman ‘120 teaches a mounting base (vehicle mounting plate) and a shock-absorbing material (battery support tray 34 accommodating shock absorbing elements 36) wherein the mounting base includes tabs (58) that are inserted into horizontally extending holes of the shock-absorbing material (slots 46) in order to secure the two components together (see [0029]). Given that Templeman ‘120 teaches a male-female fastening method to secure components together, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US9899648B2 and US9543558B2, based on which duplicative rejections can be made similar to the prior art rejections presented above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723